Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  March 26, 2012                                                 Robert P. Young, Jr.,
                                                                           Chief Justice

  143965                                                         Michael F. Cavanagh
                                                                       Marilyn Kelly
                                                                 Stephen J. Markman
                                                                 Diane M. Hathaway
                                                                     Mary Beth Kelly
                                                                     Brian K. Zahra,
                                                                                Justices
  JOY L. EBERLINE,
             Plaintiff-Appellant,
  and                                      SC: 143965
                                           COA: 292022
  WAYNE JOHNSON,                           Livingston CC: 06-022513 NZ
           Plaintiff,
  and
  FARM BUREAU MUTUAL INSURANCE
  COMPANY,
           Intervening Plaintiff,
  v
  NATIONAL CITY MORTGAGE, INC. and
  DEFAULT SERVICING, INC.,
           Defendants-Appellees,
  and
  DISTRESS SERVICES and GENE ESSE,
            Defendants/Cross-Defendants,
  and
  MICHAEL AYOUB d/b/a REMAX TEAM
  2000,
           Defendant/Cross-Plaintiff,
  and
  MUSTAPHA ESSE,
             Defendant.
  ____________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the July 28, 2011
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 26, 2012                      _________________________________________
       h0319                                                                Clerk